UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VICTOR CHEN,

                              Plaintiff,

                       -against-
                                                                    19-CV-2764 (CM)
 ANDREA MITCHELL, CORRESPONDENT,
 NBC NEWS; KIM JONG-UN, LEADER,                                  ORDER OF DISMISSAL
 DEMOCRATIC PEOPLE’S REPUBLIC OF
 KOREA; DONALD J. TRUMP, PRESIDENT,
 USA,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action invoking the Court’s federal question

jurisdiction under 28 U..S.C. §1331, and asserting that Defendants deprived him of his rights

under the First, Fourth, and Thirteenth Amendments. By order dated June 19, 2019, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. The

Court dismisses the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff brings this action against Andrea Mitchell, a correspondent for NBC News; Kim

Jong-un, the leader of North Korea; and Donald Trump, President of the United States. He

invokes the Court’s federal question jurisdiction and asserts that Defendants violated his First

Amendment right of freedom of the press, his Fourth Amendment right to privacy, and his

Thirteenth Amendment right “against slavery.” (Compl. at 2.) Plaintiff’s entire statement of claim

reads as follows:

        On March 15, 2019, Ms. Mitchell on NBC Nightly News said that Kim might
        suspend talks with the U.S. and resume testing of certain weapons. She narrated a
        segment of about one minute.

        It is well-known, and supported by both Kim’s and Trump’s governments, that
        many statements about “weapons” in North Korea actually refer to my writings,
        some of which carry accusations of high-level scandal in America. My work as a
        journalist and historian has gone on parallel with the “Korean” coverage of
        American media including NBC, and this work is being stolen, spoiled, and made
        deadpan fun of virtually while I carry it out.

        (I am an American citizen who has never had any dealings with either Korea, and
        I have never been told by any official that I should keep my scandalous findings

                                                   2
        secret. My writings, including my accusations, cannot cause physical harm to
        anyone; they are not rockets or bombs.)

(Id. at 5.) Plaintiff seeks unspecified relief.

                                             DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Plaintiff’s complaint

must be dismissed. Triestman, 470 F.3d at 474-75. Instead of providing a short statement of facts

presenting a plausible claim for relief, as required under Rule 8 of the Federal Rules of Civil

Procedure, Plaintiff includes wholly conclusory assertions without any context, and does not

state any facts suggesting that he has viable claims against Defendants. Plaintiff’s claims rise to

the level of the irrational, and there is no legal theory on which he can rely. See Denton, 504 U.S.

at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                            CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint is dismissed as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i).

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                  3
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   July 3, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               4
